Citation Nr: 1454334	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a compensable rating for sprain of right knee ligament.

2.  Entitlement to service connection for degenerative joint disease of the right knee, primarily claimed as secondary to the sprain of right knee ligament but also as directly incurred in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned at a September 2014 travel Board hearing.  A transcript has been associated with Virtual VA.

The issue of entitlement to service connection for degenerative joint disease of the right knee was raised during the aforementioned hearing, primarily claimed as secondary to the sprain of right knee ligament but also as directly incurred in service.  Because this matter is inextricably intertwined with the other action that is being adjudicated by the Board, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter be deferred and further development occur.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the degree of severity of his right knee disability was performed in May 2009.  In testimony before the undersigned, the Veteran stated that his level of disability and pain in his knee since May 2009 was steadily going up.  He also expressed dissatisfaction with the adequacy of his May 2009 VA examination.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his sprain of right knee ligament.      

Moreover, as stated above, the Board finds that the claim of entitlement to service connection for degenerative joint disease of the right knee is "inextricably intertwined" with the issue of entitlement to a compensable rating for sprain of right knee ligament.  Thus, the issues are not ripe for adjudication and must be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

To this point, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given the possibly overlapping symptomatology, a new VA examination is necessary.
  
Accordingly, this case is remanded for the following actions:

1.  Review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 and subsequent interpretive authority.  Ensure that the appellant is notified as to how he can prevail on his claim for entitlement to service connection for degenerative joint disease of the right knee based on a claim for direct service connection, secondary service connection, and for aggravation.  

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his right knee during the period of the claim.

3.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected sprain of right knee ligament and determine whether any degenerative joint disease of the right knee is a separate and distinct disability; if so, then determine its nature, extent, onset and etiology.  

The electronic claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include X-ray examination.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  Ensure that the examiner provides all information required for rating purposes of the service-connected sprain of the right knee ligament.

The examiner is requested to state whether the Veteran's degenerative joint disease of the right knee is a separate and distinct disability (no overlapping symptomatology) from the Veteran's sprain of right knee ligament, or whether such is merely symptoms of his sprain of right knee ligament.

If and only if the degenerative joint disease of the right knee is deemed to be a separate and distinct disability and not mere symptoms of the Veteran's sprain of right knee ligament, the examiner should state (1) whether it is at least as likely as not that the Veteran's degenerative joint disease of the right knee is related to any in-service injury or the Veteran's military service in general or to his service-connected sprain of right knee ligament and (2) whether any degenerative joint disease of the right knee has been aggravated (i.e., permanently worsened) beyond its natural progression by the Veteran's service-connected sprain of right knee ligament. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion.  

If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

4.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


